On August 3, 1940, the acting Compensation Commissioner for the Fifth Congressional District made a finding and award in favor of the plaintiff. On August 17th, the defendant appealed from the award to the Superior Court for Litchfield County. On August 30th, the plaintiff filed a plea in abatement, one of whose grounds was that more than ten days had elapsed between the date of the award and that of the appeal (Gen. Stat. [1930] § 5252). Although the plea has not been disposed of, the defendant has filed the present motion, requesting an extension of time within which *Page 39 
to take an appeal from the same award which was the basis for the proceeding now before this court.
I question whether any one may rightfully assume authority to extend the time for taking an appeal from the award of a commissioner in view of the definite and clear statutory provision that it must be taken "within ten days after entry of such finding and award by the commissioner." If any such authority exists, it is to be found, not in the Superior Court, but with the commissioner.
Beyond all this, however, lies that fact that an appeal has already been taken, without which, through its conference of jurisdiction to this court, the instant motion could not have been presented. Or, to state it somewhat differently, a motion to extend the time for doing something presupposes that the something has not been done. This is not the situation here. The motion is grounded on the false premise that an appeal has not been taken and hence it cannot be entertained.
   Accordingly, the motion is denied.